Case 2:18-cv-00082-Z-BR Document 162 Filed 02/23/21                    Page 1 of 4 PageID 2802




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                       §
MARY BENARD, MSN, FNP-C and                           §
TINA SPOHN-LEDFORD, MSN, FNP-C,                       §
                                                      §
         Plaintiffs,                                  §
                                                      §
vs.                                                   §        CIVIL NO. 2:18-CV-00082-Z-BR
                                                      §
NAEEM KHAN, M.D. and                                  §
AMARILLO URGENT CARE, LLC,                            §
                                                      §
         Defendants.                                  §


                  DEFENDANTS’ FIRST AMENDED WITNESS LIST


      A. Amarillo Urgent Care
         Naeem Khan, M.D.
         Office Administrator – Cris Rico
         Former Office Administrator - Melissa Chavez
         Office Manager – Vicki Ellington
         Nurse Practitioner – Nicole L. Slatten
         Medical Assistants/Scribes – Maggie, Samantha Huerta, and Hope Catano

The above are fact witnesses who will provide testimony regarding the facts of this case and
Defendants’ claims, defenses and damages. Cris Rico and Naeem Khan, M.D. have been deposed.
The remaining witness have not been deposed.

Dr Kahn has been deposed individually and as the representative of Amarillo Urgent Care. Dr. Kahn
will testify as to the business policies, record keeping and operations at AUC in particular its
employment practices, employment related decisions and compensation. He will also testify as to the
authenticity of Amarillo Urgent Care’s business records.

Ms. Rico has been deposed. She will testify as to the business policies and operations at AUC in
particular its employment practices, recordkeeping, employment related decisions and compensation.
She will also testify as to the authenticity of Amarillo Urgent Care’s business records.

Samantha Huerta has not been deposed. Ms. Huerta is a former employee of Defendants and worked
as a scribe. She has personal knowledge of the clinic’s practices regarding paitent charting. She will
testify that charting was done on a daily basis and was required to be completed prior to the end of
the shift. She may testify regarding the charting done by Plaintiffs and other employees and the
polices and procedures of the clinic.

Hope Catano has not been deposed. Ms. Catano is a former employee of Defendants and worked as
a scribe. She has personal knowledge of the clinic’s practices regarding paitent charting. She will
testify that charting was done on a daily basis and was required to be completed prior to the end of
DEFENDANTS’ FIRST AMENDED WITNESS LIST – PAGE 1
Case 2:18-cv-00082-Z-BR Document 162 Filed 02/23/21                     Page 2 of 4 PageID 2803

the shift. She may testify regarding the charting done by Plaintiffs and other employees and the
polices and procedures of the clinic.

Nicole Slatten has not been deposed. Ms. Slatten is a former employee of Defendants and worked as
a scribe. She has personal knowledge of the clinic’s practices regarding paitent charting. She will
testify that charting was done on a daily basis and was required to be completed prior to the end of
the shift. She may testify regarding the charting done by Plaintiffs and other employees and the
polices and procedures of the clinic.

   B. Darrell Kimbrough
      Mary Benard
      Tina Spohn-Ledford

The above are fact witnesses and it is anticipated that Defendants will elicit testimony from Plaintiffs
during cross examination.

Each Plaintiff has been deposed and they will testify at trial.

   C. Michael A. Warner
      The Warner Law Firm

The above is a fact witness and a non-retained expert witness who may provide testimony regarding
Plaintiff, Darrell Kimbrough’s subsequent employment with Concentra and he may also offer
testimony regarding Defendants’ attorney’s fees and expenses.

The witness has not been deposed, and it is possible he will testify at trial.

   D. Donita Crowder
      Tirra Kenney
      Agents and Employees
      Concentra Health Services, Inc.

The above are fact witness who may provide testimony regarding the subsequent employment of
Plaintiff, Darrell Kimbrough at Concentra facilities in Lubbock, Texas or Amarillo, Texas.

The witnesses have not been deposed and it is possible they may testify at trial.

   E. Casey S. Erick
                    Cowles & Thompson, P.C.

The above is a fact witness and a non-retained expert witnesses who may testify concerning the
amount of attorneys’ fees incurred in this matter and whether such fees are reasonable and
necessary. They will testify concerning, among other things, the hourly rates of the professionals
working on this case; the hours expended by each professional; the fees, expenses, or costs that
were or will be incurred by the Plaintiffs and/or Defendants; and the customary and usual nature,
reasonableness, and necessity of the fees, costs, and expenses that were or will be incurred by
Plaintiffs and/or Defendants in this matter, including, if applicable, any appeal of the captioned
case.

This witness has not been deposed and it is probable he will testify at trial.

   F. Diane Meehan, Ph.D., RN, FNP-BC, CLNC

The above is an expert witness.


       DEFENDANTS’ FIRST AMENDED WITNESS LIST – PAGE 2
Case 2:18-cv-00082-Z-BR Document 162 Filed 02/23/21                    Page 3 of 4 PageID 2804

Diane Meehan is a Board Certified Family Nurse Practitioner with over 40 years clinical
experience in hospitals, long term care facilities, home health, primary care and academia. She
obtained her Bachelor of Science degree in Nursing from the Bellevue School of Nursing at Hunter
College in New York City in 1979; Masters of Science degree in Nursing Education from Wagner
College in Staten Island, NY in 1992; and a Ph.D. in nursing from Adelphi University in Garden
City, NY in 2003. Her clinical work experience includes serving since 2001, as a Family Nurse
Practitioner at Staten Island University Hospital/Norwell Health, a major tertiary referral center in
New York City. From 2002–2006; 2008-2009, she was also an Assistant Professor of Nursing at
Monmouth University in Long Branch, NJ. Currently, in addition to her clinical practice as a
certified family nurse practitioner, she is an Adjunct Clinical Professor at Columbia University, and
an Adjunct Assistant Professor at Hunter Bellevue School of Nursing both in New York City,
where she teaches and trains nurse practitioner students. She has also served as a testifying and
consulting expert for the New York State Education Department, Office of Professional Discipline.

This witness may be called upon to provide testimony concerning her observations, actions,
opinions, or conclusions arising from or related to the reports and the information generated,
including the underlying data which provides the basis for the report. Her opinions will be based on
her education, training, experience and expertise within her respective professional fields.
The witness has not been deposed and will testify at trial.

   G. Leslie Johanson, MSN RN CPNP

The above is an expert witness.

Leslie Johnson is an advanced practice registered nurse (APRN), unencumbered, licensed by the
Texas Board of Nursing. She has a national certification as a mid-level pediatric provider. She has
been practicing as an APRN (NP), mostly in primary care, for 7.5 years (RN 13 years). She recently
began orienting to an urgent care role. She has a master's in nursing from the University of Texas,
Medical Branch, and has experience with multiple electronic health record applications in multiple
settings. She also has chart review experience, reviewing charts for almost all patient transfers into
one of her practice sites, for close to 5 years.

This witness may be called upon to provide testimony concerning her observations, actions,
opinions, or conclusions arising from or related to the reports and the information generated,
including the underlying data which provides the basis for the report. Her opinions will be based on
her education, training, experience and expertise within her respective professional fields.
The witness has not been deposed and will testify at trial.

                                               Respectfully submitted,

                                               COWLES & THOMPSON, PC



                                               By:
                                                     Casey S. Erick
                                                     Texas Bar No. 24028564
                                                     Email: cerick@cowlesthompson.com

                                                     901 Main Street
                                                     Suite 3900
                                                     Dallas, Texas 75202
                                                     Tel. (214) 672-2138
                                                     Fax. (214) 672-2338
                                                     ATTORNEYS FOR DEFENDANTS
DEFENDANTS’ FIRST AMENDED WITNESS LIST – PAGE 3
Case 2:18-cv-00082-Z-BR Document 162 Filed 02/23/21                  Page 4 of 4 PageID 2805




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 23, 2021, a copy of the foregoing was filed electronically
using the Court’s CM/ECF system and served in accordance with the Federal Rules of Civil
Procedure. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept the electronic filing.


       Shawn D. Twing
       stwing@mhba.com
       Mullin, Hoard & Brown, LLP
       500 S. Taylor, Suite 800
       P. O. Box 31656
       Amarillo, Texas 79120-1656

       Elizabeth A. Chermel
       Mullin, Hoard & Brown, LLP
       2515 McKinney Ave., Suite 900
       Dallas, Texas 75201
       bchermel@mhba.com




                                                     By:
                                                           Casey Erick




       DEFENDANTS’ FIRST AMENDED WITNESS LIST – PAGE 4
